NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AVENTIS PHARMA S.A. AND SANOFI-AVENTIS
U.S., LLC, ~
Plaintiffs~Appellan,ts,
V.
SANDOZ INC.,
Defendcmt-Appellee.
2011-1300 `
Appea1 from the United States District Court for the
District of De1aware in case n0. 11-CV-0O43, Chief Judge
Gregory M. S1eet.
ON MOTION
ORDER
The appellants move without opposition to stay the
briefing schedule in this appea1, pending disposition of a
related appea1, Aven.tis Pharma v. Hospira, 2011-1018.
Upon consideration thereof
IT IS ORDERED THAT2

AVENTIS PHARMA V. SANDOZ 2
The motion to stay the briefing schedule is granted.
The appellants are directed to inform this court, within 30
days of the final disposition of 2011-1018, concerning how
they believe that this appeal should pr0ceed. The appel-
lees may also respond within that time.
FoR THE CoURT
 1 7  /s/ J an H0rbaly
Date J an Horbaly
Clerk
cc: George F. Pappas, Esq.
- re
Da"1d C~ D°Y1@» ES‘l~ u.s. cover 0iP§PPEA1.s ron
520 ms FEnsRALc1ncu11
HAY~1 7 2011
]AN H9RBALY
CLEH(